DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 1, as written, if applicant intends to include or exclude any other terminal functional groups, i.e., is it a closed grouping or an open grouping based on lack of functional language, such as “consisting of”, “comprising”, or 
In claim 5, it is unclear if applicant intends for said terminally functional polysiloxane urethane polymer to further include/have terminal silylalkoxy groups in addition to the required at least one (meth) acrylate functional group or isocyanate functional group terminals functional group in claim 1 or if applicant intends for said silylalkoxy groups terminals to be included in the “combinations, thereof” as also found in claim 1—see above.  If the second question is applicant’s intention, it is unclear how a skilled artisan it to understand applicant’s intention of said combination to include any other functional groups than the required (meth) acrylate functional and isocyanate functional groups, as set forth in claim 1.  Clarification is requested.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

  Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 introduces a silylalkoxy terminal groups into the terminally functionalized polysiloxane urethane polymer; however, claim 1 sets forth said terminals groups are selected from at least one of a (meth) acrylate group; isocyanate group or combinations, thereof.  As written, it appears that silylalkoxy terminal groups are not included—see above rejection. Therefore, the limitation “terminal silylalkoxy groups” is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, and 12-17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klemarczyk (4,684,538).
Klemarczyk sets forth polysiloxane urethane compounds and adhesive compositions comprising such.  Sais polysiloxane urethane compound is intended to be a polysiloxane urethane (meth) acrylate obtained as a reaction product of a polysiloxane carbinol, a polyisocyanate, and a polyfunctional compound having at least one functional group which is a reactive with an isocyanate group of the polyisocyanate and after reaction therewith provides an 
Per examiner III, Klemarczyk sets forth the synthesis of a silicone-urethane-methacrylate product by reacting the 950 gm of the polysiloxane carbinol obtained in example II, 21.6 g, of toluene diisocyanate and 17.9 gm of hydroxypropyl methacrylate in the presence of isobornyl (methacrylate), wherein said polysiloxane urethane (meth) acrylate comprises 96 % of polysiloxane moieties; 2 wt. % of isocyanate moieties, and 1.75 % of hydroxyl (meth) acrylate moieties based on the weight of said components.  Thus claims 1- 2 and 16-17 are deemed anticipated.  
Regarding claim 6, Klemarczyk sets forth the polysiloxane urethane (meth) acrylate has a molecular weight of about 5000, as seen in example VI and Table I—see col. 16, lines 45-60 and col. 17, lines 7-15
  Regarding claim 7, Klemarczyk sets forth obtaining an adhesive composition comprising the polysiloxane urethane (meth) acrylate, such as obtained in Example III which is in combination with isobornyl (meth) acrylate, wherein said composition comprises 91% of said polysiloxane urethane (meth) acrylate—see example III and example VI.  The adhesive composition of claim 7 is 
Regarding claims 12-15, Klemarczyk sets forth an adhesive composition comprising the same components in overlapping amounts as instantly claimed and therefore should have the same properties.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim(s) 1-2, 5-7, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chu et al (6,750,309).
Chu sets forth (meth) acrylated polyurethane copolymers with silicone segments containing alkoxysilyl groups—see title.  Said copolymer is a dual curable copolymer which cure via said unsaturated groups (meth acrylated) and via dialkoxyl silanol groups—see abstract.  Said copolymer has general structure I:  
    PNG
    media_image1.png
    35
    386
    media_image1.png
    Greyscale
, wherein A and B may be the same or different and have the structures:  (meth) acrylate:  
    PNG
    media_image2.png
    33
    111
    media_image2.png
    Greyscale
; alkoxysilyl group:  
    PNG
    media_image3.png
    78
    107
    media_image3.png
    Greyscale
and acrylamide: 
    PNG
    media_image4.png
    60
    129
    media_image4.png
    Greyscale
, wherein Q is either a urethane linkage or urea linkage—see col. 2, lines 28-60.  Said (meth) acrylated polyurethane copolymer is the reaction product of a reactive prepolymer component having a radiation curable group proximal to one terminus of the prepolymer and an isocyanate group proximal to the other terminus of the prepolymer and an aminoalkylenedialkoxysilyl terminated poly-diorganosiloxane—see col. 3, lines 10-17.   
One preferred methacrylated urethane/urea alkylaminoalkylenedialkoxy siloxane has the structure:  
    PNG
    media_image5.png
    75
    470
    media_image5.png
    Greyscale
, wherein A and B have the same definition as above, p is an integer from 1-1200, preferably 1-200 and more preferable 1-100; n is an integer from 1-1000, preferably from 1-10, and most preferred 1-5.  Within this definition using from 1-100 and n from 1-5, the polyorganosiloxane component is found in amounts of 50% to 95% and the urethane component is found in amounts from 50% to 4.7 (~5) % by definition—see cols. 5-6.  Thus, it is deemed Chu anticipates a terminally functional polysiloxane urethane polymer comprising 50 to 98 w.t % of multiple organosiloxane units/segments; 2 to 50 % by weight of urethane segments and terminal functional groups selected from at least one (meth) acrylate functional group as found in instant claims 1-2 and 5.  

Per example E, Chu sets forth an adhesive composition comprising an methacrylated polyurethane siloxane copolymer having 50 % siloxane segments in combination with reactive diluents lauryl acrylate (27 wt. %).  Said composition is deemed to be clear to translucent after cure.  Thus, claim 1-2, 7, 9, and 11 are anticipated in view of said examples and the overall teachings of the reference.  Chu does not expressly set forth said compositions are “optically clear” but does indication said compositions are clear upon cure and since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claims 12-15; Chu does not set forth the haze value before and after storage under the claimed conditions or the yellowness value before and after storage under the claimed conditions.  However, Chu sets forth by way of example clear liquid adhesive compositions and therefore should also have the same haze and yellowness values.  In the alternative, since the Patent and 
	Regarding claim 6, per the overall teachings of the reference Klemarczyk sets forth the molecular weight range of the silicone block in said methacrylated polyurethane silioxane copolymer, can be obtained reaction of an amine terminated dialkoxy polydimethyl silioxane by end capping a dihydroxy polydimethylsiloxane (silanol) with an amine functional trialkoxysilane, wherein the molecular weight of the silanol is between 4000 to about 12,000—see column 11.  Thus, based on the molecular weight of said silanol portion used in the reaction products of the silicone block, it is deemed the overall molecular weight is found in the teachings of the reference.  Thus claim 6 is anticipated.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Allowable Subject Matter

Claims 3-4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

EP 0 127 321 to Kosher et al sets forth terminally (meth) acrylated polysiloxane urethane compounds obtained by reaction of a silanol and an isocyanate containing (meth) acrylated compound for using in obtaining ophthalmic devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc